Exhibit 10.4

 

CUBIST PHARMACEUTICALS, INC.

2014 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

FOR DIRECTORS

 

This Restricted Stock Unit Agreement (the “Agreement”) governs an award (the
“Award”) of restricted stock units (“RSUs”) to non-employee members of the Board
of Directors of Cubist Pharmaceuticals, Inc. (the “Company”) who have been
selected for participation (each such director, a “Participant”) under the
Company’s 2014 Omnibus Incentive Plan (as amended from time to time, the
“Plan”).  The details of an Award made to a Participant will be set forth in a
letter from the Participant’s manager or other written communication from the
Company (a “Notice”).

 

In consideration of the premises and the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
agree as follows:

 

1.              Relationship to the Plan.  The Participant specifically
understands and agrees that the Award is being issued under the Plan, a copy of
which the Participant acknowledges he or she has read and understands and by
which Plan the Participant agrees to be bound.  The provisions of the Plan are
incorporated into this Agreement by reference.

 

2.              Grant of Award.  The Participant will be notified of his or her
Award through a Notice.  The Notice will contain, among other things, the number
of RSUs subject to the Award and the grant date of the Award (such date, the
“Grant Date”).  The Award consists of a contingent entitlement of the
Participant to receive one share of Stock with respect to each RSU forming part
of the Award, as set forth in the Notice, subject to the terms and conditions of
this Agreement and the Plan.  For the avoidance of doubt, the total number of
RSUs subject to the Award, as set forth in the Notice, is subject to adjustment
pursuant to Section 7 of the Plan.  The Participant is required to acknowledge
and accept the terms of this Agreement and the Plan in the manner set forth in
Section 19 within the time period specified in the Notice.

 

3.              Meaning of Certain Terms.  Except as otherwise defined herein,
all capitalized terms used herein have the same meaning as in the Plan.

 

4.              Vesting and Settlement of Award.  Unless earlier terminated or
forfeited, the Award will vest as to 100% of the RSUs on the earlier of the
first anniversary of the Grant Date or the date of the next calendar year’s
Annual Meeting of Stockholders (the “Vesting Date”), provided that the
Participant remains a director of the Board through the Vesting Date.  The
Company will be obligated to deliver to the Participant such number of shares of
Stock equal to the number of RSUs that vest in accordance with this Section 4 as
soon as practicable following the Vesting Date and in all events within sixty
(60) days following the Vesting Date.

 

5.              Termination of the Award.

 

a.              If the Participant’s services cease for any reason prior to the
Vesting Date, all unvested RSUs subject to the Award will be immediately
forfeited upon such termination without any consideration due to the
Participant.

 

b.              The Administrator may cancel, rescind, withhold or otherwise
limit or restrict the Award or the RSUs at any time if the Participant breaches
any agreement with the Company or an Affiliate with respect to non-competition,
non-solicitation, or non-hire.

 

6.              Prohibitions on Transfer and Sale.  Except as permitted by the
Plan, the Award shall not be assigned, pledged or transferred in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or any similar process.  Any attempted transfer,
assignment, pledge or other disposition of the Award, the RSUs or of any rights
granted under this Agreement that is contrary to the provisions of the Plan or
this Section 6, or the levy of any attachment or similar process upon the Award,
shall be null and void.  Except as permitted by the Plan, the shares of Stock to
be issued pursuant to this Agreement shall be issued, during the Participant’s
lifetime, only to the Participant (or, in the event of legal incapacity or
incompetence, to the Participant’s guardian or representative).

 

7.              Securities Law Compliance.  The Participant specifically
acknowledges and agrees that any sales of shares of Stock issued hereunder shall
be sold in accordance with the requirements of the Securities Act of 1933, as
amended.

 

--------------------------------------------------------------------------------


 

8.              Rights as a Stockholder.  The Participant shall have no rights
as a stockholder, including voting and dividend rights, until the shares of
Stock (if any) are delivered to the Participant in accordance with Section 4 of
this Agreement.

 

9.              Tax Liability of the Participant and Payment of Taxes.  The
Participant acknowledges and agrees that any income or other taxes with respect
to the Award or the shares of Stock to be issued pursuant to this Agreement or
otherwise sold shall be the Participant’s responsibility.  The Company shall
have no liability or obligation related to the foregoing.

 

10.       Data Authorization.  The Participant authorizes the Company to use and
disclose to any agent administering the Plan or providing recordkeeping services
with respect to the Plan such information and data as the Company shall request
in order to facilitate the grant of the Award, the administration of the Award
and the administration of the Plan, and the Participant waives any data privacy
rights he or she may have with respect to such information or the sharing of
such information.

 

11.       Recovery of Compensation.  The RSUs, any shares of Stock delivered
hereunder and any gains or other amounts realized in respect of such RSUs or
shares of Stock shall be subject to recoupment by the Company to the extent
required to comply with (a) applicable law or regulation or the rules of the
stock exchange on which the Stock is traded or (b) any applicable Company
clawback or recoupment policy as in effect from time to time.

 

12.       Notices.  Notices required or permitted by the terms of this Agreement
or the Plan shall be given by the Company and the Participant as set forth in
the Plan.

 

13.       Benefit of Agreement.  Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

14.       Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware relating to the issuance of
stock and the consideration received therefor, without giving effect to the
conflict of laws principles thereof.  Except as prohibited by applicable law,
provisions of this Agreement not relating the foregoing shall be governed by and
construed in accordance with the domestic substantive laws of the Commonwealth
of Massachusetts without giving effect to any choice or conflict of laws
provisions or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.  Except as prohibited by applicable law, for the
purpose of litigating any dispute that arises under this Agreement, whether at
law or in equity, the parties hereby consent to the exclusive jurisdiction in
the Commonwealth of Massachusetts and agree that such litigation shall be
conducted in the state courts of Massachusetts or the federal courts of the
United States for the District of Massachusetts.

 

15.       Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

16.       Entire Agreement.  Unless otherwise provided in writing in a separate
agreement between the Participant and the Company or an Affiliate, this
Agreement, together with the Plan and the Notice, constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

 

17.       Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.  No such waiver or consent shall be deemed to be or shall
constitute a waiver or consent with respect to any other terms or provisions of
this Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

18.       Addendum for Non-U.S. Countries.  Notwithstanding any provisions in
this Agreement, the Award shall be subject to the special terms and conditions
set forth in any Addendum to this Agreement for the Participant’s country (the

 

--------------------------------------------------------------------------------


 

“Addendum”).  Moreover, if the Participant relocates to one of the countries
included in the Addendum, the special terms and conditions for such country will
apply to the Participant, to the extent the Administrator determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.  The
Addendum constitutes part of this Agreement.

 

19.       Company Signature; Participant Electronic Acknowledgment.  An
authorized representative has signed this Agreement below.  By acknowledging
acceptance of the terms of this Agreement through an electronic acknowledgment
system established by the Company or its designated broker, the Participant
agrees to be bound by all of the terms of this Agreement and the Plan.  The
Award will not become effective, and the Participant will therefore have no
rights to or in the Award, until the Participant acknowledges his or her
acceptance of the terms of this Agreement in the manner required by the Company.

 

--------------------------------------------------------------------------------


 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

THE PARTICIPANT

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------